Case 1:16-cr-00206-JMS-TAB Document 107 Filed 08/11/21 Page 1 of 4 PageID #: 1750




                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA

   UNITED STATES OF AMERICA                                Case No. 1:16-cr-206-JMS-TAB-01

                                                           ORDER ON MOTION FOR
   v.                                                      SENTENCE REDUCTION UNDER
                                                           18 U.S.C. § 3582(c)(1)(A)
   DEVAN PIERSON                                           (COMPASSIONATE RELEASE)


         Upon motion of ☒ the defendant ☐ the Director of the Bureau of Prisons for a reduction

  in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors provided

  in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing Commission,

  IT IS ORDERED that the motion is:

  ☐ DENIED.

  ☒ DENIED WITHOUT PREJUDICE.

  ☐ OTHER:

  ☒ FACTORS CONSIDERED: See attached opinion.

  IT IS SO ORDERED.
Case 1:16-cr-00206-JMS-TAB Document 107 Filed 08/11/21 Page 2 of 4 PageID #: 1751




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                             )
                                                        )
                                Plaintiff,              )
                                                        )
                           v.                           )       No. 1:16-cr-00206-JMS-TAB
                                                        )
  DEVAN PIERSON,                                        ) -01
                                                        )
                                Defendant.              )

                                                  ORDER

         Defendant Devan Pierson filed his motion seeking a sentenced reduction under § 603 of

  the First Step Act of 2018, which is codified at 18 U.S.C. § 3582(c)(1)(A). Dkt. 98. Mr. Pierson

  seeks an order reducing his sentence of imprisonment to 25 years. Id. For the reasons explained

  below, his motion, dkt. [98], is DENIED WITHOUT PREJUDICE.

                                             I.   Background

         In 2018, Mr. Pierson was sentenced to life in prison without release, plus 5 years of

  imprisonment, after a jury found him guilty of: (1) possession with intent to distribute controlled

  substances (50 grams or more of methamphetamine, heroin, and cocaine), in violation of 21 U.S.C.

  §§ 841(a) and 851; (2) possession of a firearm in furtherance of drug trafficking activity, in

  violation of 18 U.S.C. § 942(c)(1)(A); and (3) being a felon in possession of a firearm, in violation

  of 18 U.S.C. § 922(g)(1). Dkt. 72. The Court also imposed 10 years of supervised release. Id.

         On May 17, 2021, Mr. Pierson filed a pro se motion that the Court construed as a motion

  for sentence reduction under § 3582(c)(1)(A). Dkt. 98. He stated that, on April 8 or 9, 2021, he

  placed his warden "on notice" of his request that a motion for sentence reduction be filed on his

  behalf. Id. at 1 (stating that warden was placed on notice on April 9, 2021), 9 (stating that warden



                                                    2
Case 1:16-cr-00206-JMS-TAB Document 107 Filed 08/11/21 Page 3 of 4 PageID #: 1752




  was placed on notice on April 8, 2021). In completing a form motion, he checked a box indicating

  that he "submitted a request for compassionate release to the warden on April 8, 2021." Id. at 10.

  Although the form motion directed him to submit copies of his written request to his warden, see

  id. at 9, Mr. Pierson failed to do so.

          The United States filed a response in opposition. Dkt. 106. Among other things, the United

  States argued that Mr. Pierson had not exhausted administrative remedies as required by

  § 3582(c)(1)(A). Id. at 9. Counsel for the United States represented that records from the Bureau

  of Prisons ("BOP") did not reflect that Mr. Pierson had made an administrative request for relief.

  Id. The time for filing a reply has passed, and, as of the writing of this Order, no reply has been

  filed. Thus, Mr. Pierson's motion is ripe for review.

                                           II.     Discussion

          Mr. Pierson seeks release based on "extraordinary and compelling reasons," as set forth in

  § 3582(c)(1)(A)(i). That section provides that the court,

          upon motion of the defendant after the defendant has fully exhausted all
          administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
          on the defendant's behalf or the lapse of 30 days from receipt of such a request by
          the warden of the defendant's facility, whichever is earlier, may reduce the term of
          imprisonment . . . after considering the factors set forth in section 3553(a) to the
          extent they are applicable, if it finds that . . . extraordinary and compelling reasons
          warrant such a reduction . . . .

  18 U.S.C. § 3582(c)(1)(A)(i)(emphasis added). The exhaustion requirement of § 3582(c)(1)(A) is

  a mandatory claim-processing rule that "must be enforced when properly invoked." United States

  v. Sanford, 986 F.3d 779, 782 (7th Cir. 2021).

          The United States has filed a document affirmatively invoking the defense of exhaustion

  of administrative remedies. Dkt. 106 at 9. Specifically, the United States argues that Mr. Pierson

  failed to file an administrative request for relief with his warden before pursuing relief from this

  Court. Id. Mr. Pierson did not submit any documentation supporting his claim that he filed an
                                                    3
Case 1:16-cr-00206-JMS-TAB Document 107 Filed 08/11/21 Page 4 of 4 PageID #: 1753




  administrative request for relief with his warden and did not file a reply contesting the United

  States's assertion that he failed to exhaust remedies as required by § 3582(c)(1)(A). Thus, under

  Sanford, the Court must deny his motion for compassionate release. Sanford, 986 F.3d at 782

  (affirming denial of motion for compassionate release because defendant failed to exhaust;

  declining to reach the merits and noting that the exhaustion issue "resolves the appeal").

                                           III.    Conclusion

         Accordingly, Defendant's motion for compassionate release, dkt. [98], is denied without

  prejudice for failure to exhaust administrative remedies. Nothing in this Order prevents Mr.

  Pierson from filing another motion after he has exhausted administrative remedies as required by

  § 3582(c)(1)(A).

         IT IS SO ORDERED.




            Date: 8/11/2021




  Distribution:

  All Electronically Registered Counsel

  Devan Pierson
  Reg. No. 08716-028
  USP Terre Haute
  U.S. Penitentiary
  P.O. Box 33
  Terre Haute, IN 47808




                                                   4
